IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TYREE HARRIS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0547

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 22, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Tyree Harris, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR and BILBREY, JJ., CONCUR.